Notice of Allowability
The Applicant amendment dated 4/8/2022 has been entered and fully considered. Claims 1, 5, 6, 15, 21, 23, 26, and 28 have been amended. Claims 2, 4, 7, 8, 10, 11, 16, 18, 19, 24, 25, 27, 32, and 34 are cancelled. Claims 1, 3, 5, 6, 9, 12-15, 17, 20-23, 26, 28-31, 33, and 35 are pending.
Claims 1, 3, 5, 6, 9, 12-15, 17, 20-23, 26, 28-31, 33, and 35 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 4/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 17/012,475 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendments has overcome the 35 USC 112(a) rejection previously set forth in the final office action of 2/9/2022.
The closest prior arts to the independent claims 1, 23, and 26 were the combination of OGAWA (JP-2002206046-A and its English translation), hereinafter OGAWA, KLEIN (US-2016/0039955), hereinafter KLEIN, SAGONA (US-2008/0283184), hereinafter SAGONA, SHAFFER (US 3,826,602), hereinafter SHAFFER, and SINSEL (US-2002/0168532), hereinafter SINSEL.
The combination above teaches a method for forming and adhering an entrained polymer structure to a substrate that comprises of a hot melt dispensing apparatus with an extruder for generating a flow of entrained polymer in molten form, and an applicator comprising a dispenser for dispensing the entrained polymer in molten form onto the substrate. This combination also discloses that the hot melt dispensing apparatus comprises of one or more hoses, each having an internal lumen in fluid communication with an exit of the extruder to receive the flow of the entrained polymer in molten form, the lumen terminating at the applicator to which the entrained polymer in molten form is conveyed, the entrained polymer in molten form comprising a base polymer, a mineral active agent and a channeling agent. 
This combination, further, discloses that the substrate in solid form is positioned beneath the dispenser and then the dispenser dispenses the entrained polymer in molten form in a predetermined shape onto a surface of the substrate, to form thereon, upon sufficient cooling, a solidified entrained polymer structure, the solidified entrained polymer structure being a monolithic material, wherein the surface of the substrate is compatible with the entrained polymer so as to thermally bond therewith and adhere thereto upon formation of the solidified entrained polymer structure without use of a separate adhesive.
The combination above, however, fails to disclose that the dispenser comprises of a valve that alternates between a closed state and an open state so as to precisely form the entrained polymer structure in the predetermined shape and to enable the dispenser to repeat the dispensing step, in an automated manner, so as to form additional entrained polymer structures, each of which is in the predetermined shape.
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to modify the combination above to arrive at the invention as claimed.
As such claims 1, 23, and 26 and their dependent claims 3, 5, 6, 9, 12-15, 17, 20-22, 28-31, 33, and 35 are allowed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748